                             UNITED STATES DISTRICT COURT

                            WESTERN DISTRICT OF LOUISIANA

                                      MONROE DIVISION

NAKEEMA S. STRINGFELLOW                              CIVIL ACTION NO. 18-1212

VERSUS                                               JUDGE TERRY A. DOUGHTY

DEPARTMENT OF CHILDREN AND                           MAG. JUDGE KAREN L. HAYES
FAMILY SERVICES, ET AL.

                                         JUDGMENT

       The Report and Recommendation of the Magistrate Judge having been considered, no

objections thereto having been filed, and finding that same is supported by the law and the record in

this matter,

       IT IS ORDERED, ADJUDGED, AND DECREED that Defendant State of Louisiana,

through the Department of Children and Family Services’ motion to dismiss [Doc. No. 13] is

GRANTED IN PART and DENIED IN PART. To the extent that Defendant moves for dismissal

of Plaintiff’s claims, the motion is GRANTED. Plaintiff’s Complaint, as amended, is hereby

DISMISSED WITHOUT PREJUDICE, in its entirety, as to all parties. The remainder of the

motion, including the alternative motion for more definite statement, otherwise is DENIED AS

MOOT.

       MONROE, LOUISIANA, this 30th day of January, 2019.




                                                            TERRY A. DOUGHTY
                                                       UNITED STATES DISTRICT JUDGE
